                     Case 4:21-cv-01312-JST Document 12 Filed 03/16/21 Page 1 of 2




              1 HANSON BRIDGETT LLP
                PATRICK M. GLENN, SBN 141604
              2 pglenn@hansonbridgett.com
                JENNIFER M. MARTINEZ, SBN 262081
              3 jmartinez@hansonbridgett.com
                GYMMEL M. TREMBLY, SBN 327236
              4 gtrembly@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 Attorneys for Defendant
                CENTRAL CONTRA COSTA TRANSIT
              8 AUTHORITY

              9                               UNITED STATES DISTRICT COURT
             10                              NORTHERN DISTRICT OF CALIFORNIA
             11

             12 SHANNON CROSS,                                      Case No. 4:21-cv-01312-JST

             13                 Plaintiff,                          STIPULATION TO EXTEND TIME FOR
                                                                    DEFENDANT CENTRAL CONTRA
             14          v.                                         COSTA TRANSIT AUTHORITY TO
                                                                    RESPOND TO PLAINTIFF’S
             15 CENTRAL CONTRA COSTA TRANSIT                        COMPLAINT [N.D. CA CIVIL L.R. 6-1(a)]
                AUTHORITY,
             16
                          Defendant.
             17

             18          TO THE COURT AND ALL PARTIES, PLEASE TAKE NOTICE:
             19          Pursuant to Civil Local Rule 6-1(a), Plaintiff Shannon Cross (“Plaintiff”) and Defendant
             20 Central Contra Costa Transit Authority (“Defendant”), hereby stipulate:

             21          1.     Plaintiff filed this action on February 24, 2021, and served the Complaint on
             22 Defendant on March 3, 2021;

             23          2.     Defendant currently has until March 18, 2021 to answer or otherwise respond to the
             24 Complaint, pursuant to Federal Rules of Civil Procedure Rule 12;

             25          3.     Plaintiff’s counsel has consented to an additional thirty days for Defendant to
             26 answer or otherwise respond to the Complaint; and

             27          4.     Defendant shall have until April 16, 2021 to file and serve an answer or otherwise
             28 respond to the Complaint. This extension will not alter the date of any event or any deadline
                                                            -1-                      Case No. 4:21-cv-01312-JST
                   STIPULATION TO EXTEND TIME FOR DEFENDANT CENTRAL CONTRA COSTA TRANSIT AUTHORITY
17361497.1                      TO RESPOND TO PLAINTIFF’S COMPLAINT [N.D. CA CIVIL L.R. 6-1(a)]
                      Case 4:21-cv-01312-JST Document 12 Filed 03/16/21 Page 2 of 2




              1 already fixed by Court order.

              2          IT IS SO STIPULATED.

              3 DATED: March 16, 2021                               CHURCH STATE COUNCIL
                                                                    LAW OFFICES OF JEREMY L. FRIEDMAN
              4

              5                                                 By:/s/Alan J. Reinach
              6                                                    Alan J. Reinach
                                                                   Attorneys for Plaintiff SHANNON CROSS
              7

              8 DATED: March 16, 2021                               HANSON BRIDGETT LLP
              9

             10                                                 By:/s/ Gymmel M. Trembly
                                                                   PATRICK M. GLENN
             11                                                    JENNIFER M. MARTINEZ
                                                                   GYMMEL M. TREMBLY
             12
                                                                   Attorneys for Defendant
             13                                                    CENTRAL CONTRA COSTA TRANSIT
                                                                   AUTHORITY
             14
                                                        ECF ATTESTATION
             15
                         I hereby attest that all signatories listed above, on whose behalf this stipulation is
             16
                  submitted, concur in the filing’s content and have authorized the filing.
             17
                  DATED: March 16, 2021                             HANSON BRIDGETT LLP
             18

             19
                                                                By:/s/ Gymmel M. Trembly
             20                                                    PATRICK M. GLENN
                                                                   JENNIFER M. MARTINEZ
             21                                                    GYMMEL M. TREMBLY
             22                                                    Attorneys for Defendant
                                                                   CENTRAL CONTRA COSTA TRANSIT
             23                                                    AUTHORITY

             24

             25

             26

             27

             28
                                                            -2-                      Case No. 4:21-cv-01312-JST
                   STIPULATION TO EXTEND TIME FOR DEFENDANT CENTRAL CONTRA COSTA TRANSIT AUTHORITY
17361497.1                      TO RESPOND TO PLAINTIFF’S COMPLAINT [N.D. CA CIVIL L.R. 6-1(a)]
